DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated pressure or temperature sensor (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ventilation region" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inner base" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 10, the phrase “bead-like” is indefinite, as it is unclear what features or structure would constitute like a bead.
Claim 15 recites the limitation "the region of a cover portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the piston plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 016 663 A1 to Beier et al.
Re-claim 1, Beier et al. disclose a relay valve for a pneumatic valve unit for a brake system comprising: a first assembly component 52 and a second assembly component 54, the first assembly component receives a hollow-cylindrical guide portion of a piston 30 (see figure 1 and guide portion defining passage 42) of the relay valve in an axially guided manner, the second assembly component has further valve components (such as valve plate 37 or spring 45) and a ventilation region 43 of the relay valve, at least the first assembly component and the second assembly component in an assembled state form a pre-assembly unit (see page 3 last paragraph of the translation), the first assembly component 52 and the second assembly component 54 are joined together to produce the pre-assembly unit by a bayonet connection (see figure 4 and connections 54e and 52d), the pre-assembly unit is inserted into an interior space of a housing 2 of the valve unit, the interior space is bounded by a pot-shaped inner wall 2b, the pre-assembly is fastened to the housing (such as using clip 55).
Allowable Subject Matter
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rockwell teach a valve with a first and second component connected by a bayonet connection.  Meyer et al. teach a first and second component connected by a circlip forming a pre-assembly unit.  Didviszus et al. teach a valve component having reinforcing ribs.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 2, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657